


116 HR 2988 IH: Protecting American Lives Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2988
IN THE HOUSE OF REPRESENTATIVES

May 23, 2019
Mr. Gooden (for himself, Mr. Scalise, Mr. Wright, Mr. Weber of Texas, Mr. Walker, Mr. Gaetz, Mr. Joyce of Pennsylvania, Mr. Babin, Mr. Taylor, and Mr. Johnson of Louisiana) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To ensure State and local compliance with all Federal immigration detainers on aliens in custody, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Protecting American Lives Act.  2.Clarifying the authority of ICE detainers (a)In generalExcept as otherwise provided by Federal law or rule of procedure, the Secretary shall execute all lawful writs, process, and orders issued under the authority of the United States, and shall command all necessary assistance to execute the Secretary’s duties. 
(b)State and local cooperation with DHS detainersA State, or a political subdivision of a State, that has in effect a statute or policy or practice providing that it not comply with any Department detainer ordering that it temporarily hold an alien in their custody so that the alien may be taken into Federal custody, or transport the alien for transfer to Federal custody, shall not be eligible to receive— (1)any of the funds that would otherwise be allocated to the State or political subdivision under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)), the Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.), or the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.); or 
(2)any other grant administered by the Department of Justice that is substantially related to law enforcement (including enforcement of the immigration laws), immigration, enforcement of the immigration laws, or naturalization or administered by the Department of Homeland Security that is substantially related to immigration, the enforcement of the immigration laws, or naturalization.  (c)Limitation on liability for compliance with detainerA State or unit of local government, and any law enforcement officer of such State or unit of local government, acting in compliance with a detainer issued by the Secretary of Homeland Security, shall be considered to be acting under color of Federal authority for purposes of determining liability, and immunity from suit, in any civil action brought by the alien under Federal or State law. 
(d)Probable causeIt is the sense of Congress that the Department has probable cause to believe that an alien is inadmissible or deportable when it issues a detainer regarding such alien under the standards in place on the date of introduction of this Act.  (e)DefinitionsIn this section: 
(1)DepartmentThe term Department means the Department of Homeland Security.  (2)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(3)StateThe term State has the meaning given to such term in section 101(a)(36) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(36)).  3.Information sharing regarding criminal aliensSection 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) is amended— 
(1)by striking Immigration and Naturalization Service each place it appears and inserting Department of Homeland Security;  (2)in subsection (a), by striking may and inserting shall; 
(3)in subsection (b)— (A)by striking no person or agency may  and inserting a person or agency shall not; and 
(B)by striking doing any of the following with respect to information and inserting undertaking any of the following law enforcement activities;  (4)by striking paragraphs (1) through (3) and inserting the following: 
 
(1)Notifying the Federal Government regarding the presence of inadmissible and deportable aliens who are encountered by law enforcement personnel of a State or political subdivision of a State.  (2)Complying with requests for information from Federal law enforcement.; and 
(5)by adding at the end the following:  (d)Sanctuary policiesNotwithstanding any other provision of Federal, State, or local law, a Federal, State, or local government entity or official shall not issue in the form of resolutions, ordinances, administrative actions, general or special orders, or departmental policies that violate Federal law or restrict a State or political subdivision of a State from complying with Federal law or coordinating with Federal law enforcement. 
(e)Compliance 
(1)In generalA State, or a political subdivision of a State, that has in effect a statute, policy, or practice that prohibits law enforcement officers of the State, or of a political subdivision of the State, from assisting or cooperating with Federal immigration law enforcement in the course of carrying out the officers’ routine law enforcement duties shall not be eligible to receive— (A)any of the funds that would otherwise be allocated to the State or political subdivision under section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)), the Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.), or the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.); or 
(B)any other grant administered by the Department of Justice that is substantially related to law enforcement (including enforcement of the immigration laws), immigration, enforcement of the immigration laws, or naturalization or administered by the Department of Homeland Security that is substantially related to immigration, the enforcement of the immigration laws, or naturalization.  (2)Annual determination (A)RequirementNot later than March 1 of each year, the Secretary of Homeland Security shall determine which States or political subdivisions of a State are not in compliance with this section and report such determination to Congress. 
(B)Ineligibility for financial assistanceAny jurisdiction that the Secretary determines is not in compliance under subparagraph (A)— (i)shall be ineligible to receive Federal financial assistance as provided in paragraph (1) for a minimum period of 1 year; and 
(ii)shall only become eligible for such assistance after the Secretary certifies that the jurisdiction is in compliance.  (3)ReallocationAny funds that are not allocated to a State or to a political subdivision of a State, due to the failure of the State, or of the political subdivision of the State, to comply with this section shall be reallocated to States, or to political subdivisions of States, that comply with such subsection. 
(f)State and local law enforcement provision of information about apprehended aliens 
(1)Provision of informationIn compliance with this section and section 434 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1644), each State, and each political subdivision of a State, shall provide the Secretary of Homeland Security in a timely manner with identifying information with respect to each alien in the custody of the State, or a political subdivision of the State, who is believed to be inadmissible or deportable.  (2)Annual report on complianceNot later than March 1 of each year, the Secretary shall determine which States, or the political subdivisions of States, are not in compliance with this section and submit such determination to Congress. 
(g)ReimbursementThe Secretary of Homeland Security shall reimburse States, and political subdivisions of a State, for all reasonable costs, as determined by the Secretary, incurred by the State, or the political subdivision of a State, as a result of providing information under subsection (f)(1).  (h)ConstructionNothing in this section shall require law enforcement officials of a State, or from political subdivisions of a State— 
(1)to provide the Secretary of Homeland Security with information related to a victim of a crime or witness to a criminal offense; or  (2)to otherwise report or arrest such a victim or witness.. 
4.Illegal reentrySection 276 of the Immigration and Nationality Act (8 U.S.C. 1326) is amended— (1)in subsection (a), in the undesignated matter following paragraph (2), by striking not more than 2 years, and inserting not less than 5 years,; and 
(2)in subsection (b)— (A)in paragraph (1), by inserting not less than 5 years and after imprisoned; 
(B)in paragraph (2), by inserting not less than 5 years and after imprisoned;  (C)in paragraph (3), by striking sentence. and inserting sentence;; and 
(D)in paragraph (4), by inserting not less than 5 years and after imprisoned for.  5.Workplace protections for law enforcementSection 15(a) of the Fair Labor Standards Act (29 U.S.C. 215(a)) is amended— 
(1)in paragraph (5), by striking the period at the end and inserting ; and; and  (2)by adding at the end the following: 
 
(6)in the case of a State or unit of local government, to discharge or in any other manner discriminate against any law enforcement officer of that State or unit of local government because such law enforcement officer has taken any action to comply with a detainer issued by the Secretary of Homeland Security..  6.SeverabilityIf any provision of this Act, any amendment made by this Act, or the application of such provision to any person or circumstance, is held invalid, the remainder of this Act, the amendments made by this Act, and the application of such provision to other persons not similarly situated or to other circumstances, shall not be affected by such invalidation. 

